Citation Nr: 0940413	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1954 to 
November 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which service connection for a left hip disability was 
denied, and an evaluation greater than 20 percent for 
bilateral hearing loss was denied.  The Board notes that the 
letterhead on the October 2004 rating decision indicates that 
it originated from the RO located in Colombia, South 
Carolina.  However, the Board notes that an attached notice 
letter indicates that the decision was made at the RO in 
Montgomery, Alabama.  Further, the Veteran has resided in the 
Montgomery RO's jurisdiction throughout the pendency of this 
appeal and all RO development occurred at the Montgomery RO.  
As such, the Board finds that the notation on the rating 
decision, indicating that the decision originated from the 
Columbia, SC RO, was in error and will assume that the 
October 2004 rating decision originated from the Montgomery 
RO.  The Veteran filed a timely Notice of Disagreement (NOD) 
in October 2004 and, subsequently, in April 2005, the RO 
provided a Statement of the Case (SOC).  In April 2005, the 
Veteran filed a timely substantive appeal to the Board.   

In July 2005, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing), held at the RO.  A 
transcript is of record.  

In February 2006 and May 2007, respectively, the RO issued 
Supplemental Statements of the Case (SSOCs).

In December 2007, the Veteran testified at a hearing before 
the Board, seated at the RO (i.e. Travel Board hearing).  A 
transcript is of record.  At this hearing, the Veteran 
informed the Board that he wished to withdraw his claim for 
an increased rating for bilateral hearing loss.  

In December 2007, the Board issued a decision, dismissing the 
Veteran's claim for an increased rating for bilateral hearing 
loss at his request.  In the same document, the Board 
remanded the Veteran's claim for service connection for 
residuals of a left hip injury, requesting the Appeals 
Management Center (AMC) to: ensure that all identified VA and 
non-VA post-service treatment records identified by the 
Veteran had been obtained; attempt to procure additional 
records concerning the Veteran from the National Personnel 
Records Center (NPRC); and schedule the Veteran for an 
examination to determine the nature, extent, and etiology of 
his left hip disability.  Having completed the required 
directives, in August 2009, the AMC issued an SSOC and, 
subsequently, returned the case to the Board.  As such, the 
Board finds that the provisions of the Board's December 2007 
remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

The Board notes that, in the August 2009 SSOC, the AMC again 
denied the Veteran's claim for an increased rating for 
bilateral hearing loss.  However, as noted above, the Board 
issued an order dismissing that claim in December 2007 and, 
therefore, it is not in appellate status.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2009). 

The Board notes that, in September 2009, the Veteran 
submitted additional evidence with a written waiver of his 
right to have said evidence reviewed by the RO.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for the Veteran's residuals of a left hip injury 
has been obtained; the Veteran has been provided notice of 
the evidence necessary to substantiate this claim and has 
been notified of what evidence he should provide and what 
evidence VA would obtain; there is no indication that the 
Veteran has evidence pertinent to this claim that he has not 
submitted to VA.

2.  The Veteran was treated for a left hip injury in service; 
however, the Veteran is currently diagnosed with hip 
bursitis; the only competent opinion of record addressing the 
question of whether there is a nexus between the current hip 
bursitis disorder and any incident of or finding recorded 
during service weighs against the contended causal 
relationship.


CONCLUSION OF LAW

Service connection for a left hip disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a December 2006 notice letter, the 
RO informed the Veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and the information required by Dingess.  
However, this notice was not issued prior to the October 2004 
rating decision from which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
December 2006 letter, the RO re-adjudicated the appellant's 
claim, as demonstrated by the May 2007 Supplemental Statement 
of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board notes that the Veteran's service treatment records 
are largely missing from the case file.  The evidence of 
record indicates that the RO attempted to locate these 
records by way of repeated requests to the National Personnel 
Records Center (NPRC), asking for the Veteran's complete 
service treatment records.  In the most recent reply, in 
January 2009, the NPRC responded by indicating that the 
service treatment records were destroyed in to a fire at a VA 
storage facility. The VA also attempted to find the Veteran's 
medical records by sending a March 2009 request to the base 
at which the Veteran claimed to have been treated during 
service.  An April 2009 reply letter from the base indicated 
that it could not provide the requested records.

The Board is aware that, when service treatment records are 
missing, it has a heightened obligation to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
This obligation, however, does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this Veteran's claim is undertaken 
with this duty in mind.

Considering the efforts made to obtain the missing service 
treatment records, the Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's VA 
treatment records.  In August 2008, he was afforded a VA 
medical examination, which was thorough in a nature and 
included a medical opinion regarding whether there is a nexus 
between a current left hip disorder and service.  The opinion 
was preceded by a review of the claims file, a physical 
examination, an X-ray, and was supported by a rationale.  
Under these circumstances, there is no duty to provide 
another medical examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

b.  Factual Background.  The evidence in this case consists 
of a service treatment record, VA treatment records, a 
private treatment record, and statements submitted by the 
Veteran and his wife. 

As noted previously, most of the service treatment records 
are not available for review.  However, in an existing 
October 1956 service discharge medical examination report, 
the examiner did not note any abnormality involving the 
Veteran's lower extremities.  

VA treatment records dated from November 2003 through May 
2007 do not contain any record of diagnosis or treatment for 
a left hip disorder.  

In a September 2004 statement, the Veteran reported that he 
slipped and fell on hard ice while serving in Alaska in the 
mid-Winter of 1955-56.  He recalled that he fell on his left 
hip and experienced immediate pain.  He stated that the hip 
continued to hurt the next day and that the pain had not gone 
away since that time.  He said that he did not report the 
incident because he did not want his fellow service members 
to "make fun" of him.  After he transferred to a base in 
Washington, he recalled going to "sick call" about his left 
hip injury.  He remembered that the doctor told him to apply 
heat to his hip whenever he experienced pain in that region.  

At the July 2005 DRO hearing, the Veteran testified that he 
felt pain in the hip joint on which he fell during service.  
However, he reported that he had never sought medical 
treatment for this disorder since service.  (DRO Hearing 
Transcript, page 5). 

In a December 2007 private treatment record, the Veteran 
reportedly indicated having joint pain in the left hip due to 
his in-service fall on the ice.  Upon physical examination of 
the pelvic region, the examiner noted: normal strength and 
tone of the trunk and lower extremities; normal trunk and hip 
movements; no instability, crepitus, fractures, or 
deformities; and normal sensation.  Upon inspection and 
palpation, the examiner reported tenderness "2+ and buttock, 
(L) (posterior aspect of left greater trochanter)."  The 
assessment was osteoarthrosis of the pelvic region and thigh.  
The examiner indicated that he would get X-rays of the left 
hip.  He further noted that the time of injury could not be 
proved, but the fall on the ice could have been the cause.  

In a February 2008 statement, the Veteran's wife stated that 
the Veteran told her in 1969 that he had fallen in Alaska and 
that he had hurt his hip.  

In an August 2008 VA joints examination, the Veteran 
reportedly indicated that he was able to stand for only 15 to 
30 minutes and was unable to walk more than a few yards due 
to his hip disorder.  The Veteran stated that his left hip 
disorder was manifested by giving way, pain, stiffness, and 
weakness.  Upon physical examination, the examiner reported 
that the Veteran's gait was antalgic.  She stated that he 
could not cross his legs.  Range of active motion findings 
indicated: flexion against gravity was 0 to 60 degrees with 
pain beginning at 60 degrees and ending at 55 degrees; and 
abduction against gravity was 0 to 20 degrees with pain 
beginning at 20 degrees and ending at 15 degrees.  The 
examiner noted that the disorder was manifested by 
tenderness, painful movement, abnormal motion, and guarding 
of movement.  Contemporaneous X-rays of the hip were normal.  

After reviewing the evidence, the examiner diagnosed bursitis 
of the left hip.  In discussing the etiology of the left hip 
disorder, the examiner stated that it was less likely as not 
(less than 50/50 probability) that the Veteran's left hip 
disability caused or was the result of the Veteran's active 
service or any incident therein, including a fall on the ice.  
In explaining her rationale, the examiner stated that the 
Veteran's X-ray of the left hip was normal, showing no 
osteoarthritis or other chronic disability.  She indicated 
that she did not question the Veteran's assertions regarding 
his fall on the ice in 1955 and the subsequent in-service 
treatment.  She noted that the Veteran's 1956 service 
discharge examination indicated that the lower extremities 
were normal.  Therefore, she stated that she was persuaded by 
the negative 1956 service discharge examination and the 
present negative left hips X-ray.  She further noted that the 
bursitis was self-limiting and could not be related to the 
in-service fall that the Veteran endured in 1955.  Along with 
her report, she included a definition of bursitis, indicating 
that it was usually caused by constant rubbing of a tendon 
over the bone leading to inflammation and irritation of the 
bursa; or compression of the bursa on a regular basis.  

In a September 2009 statement, the Veteran stated that he 
believed that the August 2008 VA examination was too short to 
be a complete examination.  He indicated that, in performing 
the physical examination, an examiner merely pressed a finger 
against the Veteran's left hip area and had him cross and 
uncross his legs.  He stated that, after an X-ray was 
performed, a female examiner asked him questions about his 
in-service fall.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for residuals of a left hip injury.  
 
The Board notes that the service treatment records are mostly 
missing, but the Board finds the Veteran's accounts of an in-
service fall and subsequent in-service treatment to be wholly 
credible.  However, although the Board understands that the 
Veteran experienced a left hip injury during service, the 
medical evidence indicates that it apparently resolved prior 
to the Veteran's discharge from service as his separation 
examination was normal.  Although the Veteran has stated that 
he had constant left hip pain since that time, the current 
record of evidence does not contain any post-service record 
of evaluation or treatment for any such disorder until 
December 2007, over fifty-one years after the Veteran's 
discharge from service. The Board notes that the passage of 
time between the Veteran's discharge and an initial diagnosis 
for the claimed disorder weighs against the Veteran's claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In a December 2007 private treatment record, the Veteran's 
examiner diagnosed the Veteran with osteoarthrosis of the 
pelvic region and thigh.  However, the examiner also 
indicated that his diagnosis was not confirmed by X-rays of 
the left hip.  He further opined that, while the time of 
injury could not be proved, the in-service fall on the ice 
could have been the cause.  (Emphasis added).  To the extent 
that this statement can be construed as relevant, the Board 
finds this examiner's opinion to be speculative in nature.  
38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and a number of Court cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the Veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence, which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).  Thus, this examiner's opinion neither 
supports nor weighs against the claim. 

The Board finds that the only medical evidence of record 
containing a competent opinion regarding whether the 
Veteran's post-service left hip pain was causally linked to 
any incident of or finding recorded during service is 
contained in the August 2008 VA joints examination report.  
The Board notes that, in a September 2009 statement, the 
Veteran indicated his belief that the examination was 
inadequate as the examiners did not properly examine his hip.  
However, the August 2008 VA examination report contains 
findings includes results of tests, including range of motion 
testing, not mentioned in the Veteran's recollections.  In 
this case, the Board places greater weight of probative value 
on the contemporaneous treatment report than it does on the 
Veteran's more recent statements that are inconsistent with 
the treatment record.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  

The August 2008 VA examination report indicates that, after a 
review of the contemporaneous evidence, including X-rays, a 
review of the claims file, and a patient interview, the 
examiner diagnosed the Veteran as having bursitis.  In her 
conclusions, she indicated that it was less likely than not 
that the bursitis the Veteran occurred as a result of the in-
service left hip injury.  The examiner noted that the 
Veteran's service discharge examination indicated normal 
lower extremities and the current X-rays showed a normal hip.  
Considering the evidence before her and the nature of 
bursitis, she opined that the Veteran's current left hip 
disorder could not be related to an in-service fall.  Noting 
the review of the claims file, and the rationale provided, 
the Board finds the August 2009 VA examiner's opinion to be 
of substantial probative value in the matter of whether the 
Veteran's left hip disorder was related to any incident of or 
finding recorded during service.  See Prejean v. West, 13 
Vet. 444, 448 (2000); Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008).  As there is no competent medical opinion of 
record to refute the VA examiner's conclusions, the Board 
must conclude that the preponderance of the evidence is 
against a nexus between the Veteran's service and any current 
left hip disorder. 

The Board also has considered the Veteran's assertions that 
his left hip disorder is attributable to service.  However, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis of or a 
competent opinion as to the etiology of any of his 
gastrointestinal diseases; such pathology is diagnosed on the 
basis of clinical and laboratory tests.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board notes that were the 
Veteran to submit new and material medical evidence, such as 
X-ray evidence indicating osteoarthritis or another left hip 
disorder, and/or a competent opinion from a medical 
professional indicating a link between a left hip disorder 
and service, such evidence might allow for the reopening of 
his claim.  In the absence of such evidence, however, the 
claim must be denied.

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for residuals of a left hip 
injury.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the Veteran's appeal must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz, supra; Gilbert, supra.



ORDER

Entitlement to service connection for the residuals of a left 
hip injury is denied.





____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


